Citation Nr: 0529487	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-21 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, 
the Republic of the Philippines


THE ISSUES

1.  Entitlement to nonservice-connected death pension 
benefits.

2.  Entitlement to accrued benefits.

3.  Whether new and material evidence has been submitted to 
reopen the previously denied claim of entitlement to service 
connection for the cause of death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The appellant's deceased husband, hereinafter referred to as 
the veteran, served with the Philippine Commonwealth Army 
from January 1942 to May 1942, with the Philippine Guerilla 
and Combination Service from November 1942 to September 1945, 
and with the Regular Philippine Army from September 1945 to 
June 1946.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a December 2002 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, Philippines, which denied the benefits sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran died in July 1957, and his death certificate 
shows pulmonary tuberculosis (PTB) as the cause of death.

3.  The veteran lacked qualifying service for entitlement for 
his surviving spouse to receive VA nonservice-connected death 
pension benefits.

4.  The veteran was not service-connected for any disease or 
injury incurred or aggravated during active service at any 
time during his lifetime.

5.  There was no pending claim at the time of the veteran's 
death, and no monetary benefit was due and unpaid prior to 
the veteran's death.

6.  The appellant's claim was filed more than one year after 
the death of the veteran.

7.  The RO denied entitlement to service connection for the 
cause of death in a December 1959 rating decision.  The 
appellant was notified of this decision and of her appellate 
rights, but did not appeal the denial.

8.  Evidence submitted since the time of the RO's December 
1959 rating decision denying entitlement to service 
connection for the cause of death does not relate to an 
unestablished fact necessary to substantiate the claim. 


CONCLUSIONS OF LAW

1.  The veteran did not have the basic service eligibility 
requirements to entitle the appellant to VA nonservice-
connected death pension.  38 U.S.C.A. §§ 101, 107 (West 
2002); 38 C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2005).

2.  Criteria for payment of accrued benefits have not been 
met.  38 U.S.C.A. § 5121 (West 2002); 38 C.F.R. § 3.1000 
(2005).

3.  Evidence received since the RO denied entitlement to 
service connection for the cause of death is not new and 
material.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. 
§ 3.156(a) (2005).

4.  The December 1959 RO decision denying entitlement to 
service connection for the cause of the veteran's death is 
final and the claim is not reopened.  38 U.S.C.A. §§ 1110, 
7104 (West 2002).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under 
the Veterans Claims Assistance Act of 2000 (VCAA) must be 
examined.  The VCAA provides that VA shall apprise a claimant 
of the evidence necessary to substantiate his/her claim for 
benefits and that VA shall make reasonable efforts to assist 
a claimant in obtaining evidence unless no reasonable 
possibility exists that such assistance will aid in 
substantiating the claim.  

In letters dated in July 2002 and August 2003, VA notified 
the appellant of the information and evidence needed to 
substantiate and complete her claims, including what part of 
that evidence she was to provide and what part VA would 
attempt to obtain for her.  See 38 U.S.C.A. § 5103(a); 38 
C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  The letters also generally advised the 
appellant to submit any additional information in support of 
her claims.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  Thus, the Board finds that VA met its duty to notify 
the appellant of her rights and responsibilities under the 
VCAA.

With respect to the timing of the notice, the Board points 
out that the United States Court of Appeals for Veterans 
Claims (Court) held in Pelegrini that a VCAA notice, as 
required by 38 U.S.C. Section 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
this case, the veteran was initially given VCAA notice in 
July 2002, prior to the December 2002 AOJ decision here on 
appeal, in keeping with Pelegrini.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied as to both 
timing and content.  

The Board also finds that VA has complied with the VCAA's 
duty to assist by aiding the appellant in obtaining evidence 
and affording her the opportunity to give testimony before an 
RO hearing officer and/or the Board even though she declined 
to do so.  It appears that all known and available records 
relevant to the issues here on appeal have been obtained and 
are associated with the veteran's claims file, and the 
appellant does not appear to contend otherwise.  Thus, the 
Board finds that VA has done everything reasonably possible 
to notify and to assist the appellant and that no further 
action is necessary to meet the requirements of the VCAA.

Death Pension

The appellant asserts that she is entitled to nonservice-
connected death pension benefits at the rate payable to a 
surviving spouse of a servicemen of the Armed Forces of the 
United States based on her deceased husband's service in the 
Philippine Commonwealth Army, the Philippine Guerilla and 
Combination Service, and his service with the Regular 
Philippine Army during World War II.  Although the record 
does not show that she has been found eligible for any VA 
pension benefits, she contends that she receives some type of 
pension benefit that was affected by legislation was signed 
by former President Clinton in 1996 that allowed for 
surviving spouses of Philippine servicemen to be paid the 
same benefits as those payable to surviving spouses of United 
States Armed Forces servicemen.  

The term "veteran" for VA purposes means a person who served 
in the United States Military Service and who was discharged 
or released therefrom under conditions other than 
dishonorable.  See 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d). 
Active military service includes active duty, meaning full-
time duty in the United States Armed Forces.  See 38 C.F.R. § 
3.6.  Armed Forces means the United States Army, Navy, Marine 
Corps, Air Force, or Coast Guard, and includes Reserve 
components.  See 38 C.F.R. § 3.1.

Service before July 1, 1946, in the Organized Military Forces 
of the Government of the Commonwealth of the Philippines, 
although in the service of the Armed Forces of the United 
States pursuant to the Military Order of the President dated 
July 26, 1941, including among such military forces, 
organized guerrilla forces under commanders appointed by the 
Commander in Chief, Southwest Pacific Area, or other 
competent authority in the Army of the United States, shall 
not be deemed to have been active military service for the 
purpose of any law of the United States conferring rights, 
privileges, or benefits on any person by reason of the 
service of such person, except for specified benefits 
including disability compensation benefits authorized by 
Chapter 11, Title 38, United States Code. 38 U.S.C.A. § 
107(a).  These specified benefits do not include nonservice-
connected death pension benefits authorized by Chapter 15, 
Title 38, United States Code.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity compensation, or 
burial benefits, the VA may accept evidence of service 
submitted by a claimant such as a DD Form 214, Certificate of 
Release or Discharge from Active Duty, or Original 
Certificate of Discharge, without verification from the 
appropriate service department if the evidence meets the 
following conditions:  (1) the evidence is a document issued 
by the U. S. Service Department; (2) the document contains 
needed information as to length, time and character of 
service; and (3) in the opinion of VA, the document is 
genuine and the information contained in it is accurate.  See 
38 C.F.R. § 3.203(a).  The Court has held that VA is 
prohibited from finding, on any basis other than a U. S. 
Service Department document, which VA believes to be 
authentic and accurate, or Service Department verification, 
that a particular individual served in the U. S. Armed 
Forces.  See Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
Venturella v. Gober, 10 Vet. App. 340 (1997).  Additionally, 
service department findings are binding on  VA for purposes 
of establishing service in the U. S. Armed Forces.  Id.


The veteran is certified by the U. S. Service Department as 
having served with the Philippine Commonwealth Army from 
January 1942 to May 1942, with the Philippine Guerilla and 
Combination Service from November 1942 to September 1945, and 
with the Regular Philippine Army from September 1945 to June 
1946.  The record does not show that the veteran served in 
the United States Army, Navy, Marine Corps, Air Force, or 
Coast Guard.  Accordingly, the veteran's military service is 
not qualifying service which renders the appellant eligible 
for receipt of VA nonservice-connected death pension 
benefits.  The Board acknowledges the appellant's assertion 
with respect to liberalizing legislation, however, it is 
unaware of any legislation that was actually passed that 
would extend veteran status to the appellant's deceased 
husband and/or allow for this appellant to receive the 
benefits here sought.

Accrued Benefits

The appellant seeks entitlement to accrued benefits based 
upon a claim of entitlement to service connection for 
pulmonary tuberculosis filed by the veteran in July 1956.  
Although the veteran was notified of the denial of benefits 
sought in December 1956, approximately seven months prior to 
his death, he did not submit a notice of disagreement and the 
appellant asserts that she was not aware of the need to file 
a notice of disagreement within one year of her husband's 
death.  She submitted her claim of entitlement to accrued 
benefits in July 2002.

A claim for accrued benefits must be filed within one year 
after the date of death of the veteran upon whose service the 
claim is based.  See 38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000(c).

There was no pending claim at the time of the veteran's death 
and no monetary VA benefit was due and unpaid prior to or at 
the time of his death.  No accrued benefits existed at the 
time of the veteran's death and there are no accrued benefits 
payable to the appellant as a result.  

As noted above, a claim for accrued benefits must be filed 
within one year after the date of death of the veteran upon 
whose service the claim is based.  The appellant's July 2002 
claim was not filed within one year of the veteran's death in 
July 1957, but she contends that her lack of education 
hindered her ability learn of her rights at the time of her 
husband's death and seeks equitable relief by requesting that 
her 2002 claim be accepted.  Unfortunately, the Court's 
precedent does not confer upon VA a general authority to 
grant equitable relief in contravention of statutory and 
regulatory authority.  See Federal Trade Commission v. 
Raladam Co., 283 U. S. 643, 649 (1931) (court cannot invest 
administrative official with powers beyond those conferred by 
Congress).  As such, claims for equitable relief may be 
resolved, when properly presented, only by a court of law or 
by the Secretary pursuant to his 38 U.S.C.A. § 503 authority.  
See Darrow v. Derwinski, 2 Vet. App. 303, 304-05 (1992) 
(distinguishing "the Secretary's authority to grant relief 
based upon principles of equity from his authority to award 
benefits based upon statutory entitlement").  See also 
VAOPGCPREC 17-95.  Consequently, the Board finds that the 
appellant is not entitled to accrued benefits.

New and Material Evidence

The appellant first filed an application for VA dependency 
and indemnity compensation benefits in October 1959, 
asserting that her deceased husband died of a service-
connected disability.  The RO denied the claim of entitlement 
to service connection for the cause of the veteran's death 
and notified the appellant of the denial of benefits and of 
her appellate rights in December 1959.  The appellant did not 
appeal the rating decision and it became final.  See 
38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103.

In July 2002, the appellant again submitted an application 
for dependency and indemnity compensation, asserting that her 
deceased husband had died of pulmonary tuberculosis which was 
a service-connected disability.  Despite the finality of a 
prior adverse decision, a claim will be reopened and the 
former disposition reviewed if new and material evidence is 
presented or secured with respect to the claim which has been 
disallowed.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  For 
claims filed after August 2001, such as this claim, "new and 
material evidence" is defined as evidence not previously 
submitted to agency decision-makers which, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  

With these considerations in mind, the Board must determine 
if the appellant's claim of entitlement to service connection 
for the cause of the veteran's death may be reopened.  In 
reviewing the evidence, the credibility of new evidence is to 
be presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

At the time of the last final decision in 1959, the record 
included service medical records showing one reference to 
tuberculosis without any x-ray evidence, treatment for 
catarrh, and no finding of disability at the time of 
discharge in 1946.  The record also contained a document from 
a gentleman purporting to be a fellow serviceman who related 
that the veteran was discharged from service in 1945 without 
mental or physical infirmity.  The only post-service medical 
evidence of record in 1959, was the July 1957 death 
certificate showing pulmonary tuberculosis as the cause of 
death.

Since the 1959 denial of benefits sought, the appellant has 
only submitted duplicates of the 1957 death certificate and 
service records.  Additionally, she has continued to assert 
that her husband died of pulmonary tuberculosis that he 
developed during service.  Although VA requested medical 
evidence in support of the appellant's contention, none has 
been forthcoming and/or sufficiently identified so that VA 
could obtain it on her behalf.  VA did make an attempt to 
locate additional service medical records, but was advised in 
October 2002 that no more service records were found.

Based on the record as outlined above, the Board finds that 
the evidence submitted by the appellant since the 1959 final 
decision is neither new nor material as she has not submitted 
evidence that was not previously before agency decision-
makers or evidence that relates to an unestablished fact 
necessary to substantiate the claim.  As such, the claim of 
entitlement to service connection for the cause of death 
cannot be reopened and remains denied.


ORDER

Nonservice-connected death pension benefits is denied.

Accrued benefits is denied.

New and material evidence having not been submitted, service 
connection for cause of death remains denied.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


